Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  
In claims 8 and 16, “the at least one motor” should read -- the at least one electric motor -- for consistency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong (U.S. 2015/0275891A1).

at least one generator (148) electrically coupled to the at least one electric motor (250, see fig. 1) so as to generate electricity for use by the electric pump (refer to para 0038); 
wherein a shaft (260) of the at least one electric motor (250) is directly coupled to a crankshaft (252, para 0040) of the electric pump (210) and no gear reduction system is associated with either the at least one electric motor or the electric pump (para 0038: the rotor shaft 260 is directly/fixedly coupled to crankshaft 252) such that the shaft (260) of the at least one electric motor (250) rotates at substantially the same speed as the crankshaft (252) of the electric pump along an entire length of the crankshaft (252) of the electric pump and an entire length of the shaft (260) of the at least one electric motor (para 0038: because the rotor shaft 260 is fixedly coupled to the crankshaft 252, rotor shaft 260 and crankshaft 252 rotate at the same speed or rate), the electric pump (210) configured to provide an output pressure based at least in part on a speed of the at least one electric motor (refer to para 0038). 

Regarding claim 3, Chong discloses wherein the coupling device (258) is a rigid coupling device (rotor 258 as seen in fig.  3 is rigid).  
Regarding claim 4, Chong discloses wherein the coupling device is at least one of a disc coupling, a gear coupling (para 0038: rotor 258 can be seen as a disk and/or a gear as it comprise a plurality of windings fixedly disposed about shaft 260. Also see rotor 314 in fig. 5)
Regarding claim 5, Chong discloses a variable frequency drive connected to the at least one electric motor to control the speed of the at least one electric motor (para 0029: the control center 146 comprises one or more variable speed drives for facilitating speed control of the electric motors 250).  
Regarding claim 6, Chong discloses wherein the at least one generator (148) comprises one of a turbine generator or a reciprocating engine generator, or a combination thereof (refer to para 0028).  
Regarding claim 8, Chong discloses a hydraulic fracturing system (100, fig. 1) for fracturing a subterranean formation (106; refer to para 0021 and 0025) comprising: an electric pump (210, fig. 3) fluidly connected to a well (104, see fig. 1) associated with the subterranean formation (106) and configured to pump fluid into a wellbore associated with the well (figs. 1, 3, and para 0036: the fluid exits the pump 210 at outlet 235 and is pumped to the well); 

a variable frequency drive connected to the at least one electric motor to control the speed of the at least one electric motor (para 0029: the control center 146 comprises one or more variable speed drives for facilitating speed control of the electric motors 250); 
wherein a shaft (260) of the at least one electric motor (250) is directly coupled to a crankshaft (252, para 0040) of the electric pump (210) and no gear reduction system is associated with either the at least one electric motor or the electric pump (para 0038: the rotor shaft 260 is directly/fixedly coupled to crankshaft 252) such that the shaft (260) of the at least one motor (250) rotates at substantially the same speed as the crankshaft (252) of the electric pump along an entire length of the crankshaft (252) of the pump and an entire length of the shaft (260) of the at least one electric motor (para 0038: because the rotor shaft 260 is fixedly coupled to the crankshaft 252, rotor shaft 260 and crankshaft 252 rotate at the same speed or rate), the electric pump (210) configured to provide an output pressure based at least in part on a speed of the at least one electric motor (refer to para 0038).  
Regarding claim 9, Chong discloses a coupling device (258, fig. 3) connecting the shaft (260) of the at least one electric motor to the crankshaft (252, see figs. 3-4 and refer to para 0038).  


Regarding claim 11, Chong discloses wherein the coupling device is at least one of a disc coupling, a gear coupling (para 0038: rotor 258 can be seen as a disk and/or a gear as it comprise a plurality of windings fixedly disposed about shaft 260. Also see rotor 314 in fig. 5)
Regarding claim 12, Chong discloses wherein the at least one generator (148) comprises one of a turbine generator or a reciprocating engine generator, or a combination thereof (refer to para 0028).  
Regarding claim 16, Chong discloses a hydraulic fracturing system (100, fig. 1) for fracturing a subterranean formation (106; refer to para 0021 and 0025) comprising: an electric pump (210, fig. 3) fluidly connected to a well (104, see fig. 1) associated with the subterranean formation (106) and configured to pump fluid into a wellbore associated with the well (figs. 1, 3, and para 0036: the fluid exits the pump 210 at outlet 235 and is pumped to the well); 
at least one electric motor (250, fig. 3 and refer to para 0038) providing operational energy to the electric pump (refer to para 0038); 
a variable frequency drive connected to the at least one electric motor to control the speed of the at least one electric motor (para 0029: the control center 146 comprises one or more variable speed drives for facilitating speed control of the electric motors 250); 
wherein a shaft (260) of the at least one motor (250) is directly coupled to a crankshaft (252, para 0040) of the electric pump (210) and no gear reduction system is 
Regarding claim 17, Chong discloses a coupling device (258) connecting the shaft (260) of the at least one electric motor to the crankshaft (252, see figs. 3-4 and refer to para 0038).  
Regarding claim 18, Chong discloses wherein the coupling device (258) is a rigid coupling device (rotor 258 as seen in fig.  3 is rigid).  
Regarding claim 19, Chong discloses wherein the coupling device is at least one of a disc coupling, a gear coupling (para 0038: rotor 258 can be seen as a disk and/or a gear as it comprise a plurality of windings fixedly disposed about shaft 260. Also see rotor 314 in fig. 5)
Regarding claim 20, Chong discloses at least one generator (148) electrically coupled to the at least one electric motor (250) so as to generate electricity for use by the electric pump (refer to para 0038), wherein the at least one generator comprises .  
Response to Arguments
Applicant' s amendments and associated arguments, filed on 02/24/2022, regarding the rejection of previously rejected claims 1-20 under 35 U.S.C. §112(a), or 35 U.S.C. §112, first paragraph, have been fully considered and are persuasive.  The rejection of claims 1-6, 8-12, and 16-20 under  35 U.S.C. §112(a), or 35 U.S.C. §112, first paragraph, have been withdrawn.
Applicant’s arguments with respect to claim(s) 1, 8, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejections over Chong (U.S. 2015/0275891A1) above.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Twidale (U.S. 2015/0184498A1) teaches a system for producing hydrocarbon from a subterranean formation (see fig. 3), the system comprises an electric motor (28) having a shaft (refer to para 0025) driving a pump (22) having a shaft/crankshaft (24, see figs. 2-4) with no gear reduction system associated with either the at least one electric motor or the electric pump (refer to para 0022) such that the shaft of the motor (28) rotates at substantially the same speed as the crankshaft of the pump (22) along an entire length of the crankshaft of the pump and an entire length of the shaft of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/16/2022




/Nicole Coy/Primary Examiner, Art Unit 3672